DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1 and 29 are objected to because of the following informalities: 
Claim 1, lines 6-7, “one emissive layer” should be “one thermally-emissive layer”.
Claim 1, line 10, “thermally emissive layer” should be “thermally-emissive layer”.
Claim 29, lines 6-7, “one emissive layer” should be “one thermally-emissive layer”.
Claim 29, line 10, “thermally emissive layer” should be “thermally-emissive layer”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7, 12, 19, 24, and 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim 1 recites “A composite material…comprising a reflective substrate comprising silver; and at least one thermally-emissive layer comprising a plurality of spherical silica microparticles…wherein the composite material provides radiative cooling power in excess of the ideal material when the composite material is exposed to a nighttime sky at an ambient temperature of 280 Kelvin, when an equilibrium temperature of the composite material is above 255 Kelvin.” The original filing includes Fig. 4 which is a graph of cooling power versus composite temperature at an ambient temperature of 280K where a line 30 refers to an ideal material and a line 32 refers to an aluminum-silver-silica composite. Fig. 4 is also described in [0023] of the specification, which was also amended on 7/23/2020 to correct the description to match the information in the figure. The specification makes clear the depiction refers to an aluminum-silver-silica combination. Therefore, while the specification provides support for an aluminum-silver-silica composite having a radiative cooling power in excess of an ideal material as claimed, the specification does not provide support to recite a composite material comprising a reflective substrate comprising only silver as presently claimed.
Claim 29 recites “A composite material for passive radiative cooling comprising: a reflective substrate comprising silver; and at least one thermally-emissive layer comprising a plurality of spherical silica microparticles…wherein the composite material provides positive radiative cooling power when exposed to direct sunlight at an ambient temperature of 300 Kelvin, when an equilibrium temperature of the composite material is above 280 Kelvin; and wherein the composite material provides radiative cooling power in excess of the ideal material when exposed to direct sunlight at an ambient temperature of 300 Kelvin, when the equilibrium temperature of the composite material is between 320 and 330 Kelvin.” The original filing includes Fig. 3 which is a graph of cooling power versus composite temperature at an ambient temperature of 300K where a line 28 refers to an ideal material, a line 26 refers to an aluminum-silica composite, and a line 24 refers to an aluminum-silver-silica composite. Fig. 3 is also described in [0022] of the specification, which was also amended on 7/23/2020 to correct the description to match the information in the figure. The specification makes clear the depiction refers to an aluminum-


Claims 1, 6-7, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an aluminum-silver-silica composite having radiative cooling power in excess of an ideal material at either an ambient temperature of 280K and a composite material temperature above 255K, does not reasonably provide enablement for a composite material comprising a reflective substrate comprising silver; and at least one thermally-emissive layer comprising a plurality of spherical silica microparticles having the claimed radiative cooling power. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Case law holds that Applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use Applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1, 6-7, and 12 can be used as claimed is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Upon applying this test to claims 1, 6-7, and 12, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1, 6-7, and 12 read on a composite material comprising a reflective substrate comprising silver and at least one thermally-emissive layer comprising silica microparticles having the claimed radiative cooling power requirements, while the specification more narrowly only discloses an aluminum-silver-silica composite can achieve the claimed radiative cooling power requirements. Specifically, Fig. 4 and paragraph [0023] of the specification only describe the radiative cooling power for an aluminum-silver-silica composite relative to an ideal material at an ambient temperature of 280K. There is no description of a composite material comprising a reflective 
	(b) There is no direction or guidance presented for how to select materials other than “aluminum-silver-silica” that can meet the claimed requirements, nor is there direction or guidance for how to select the materials or otherwise make even the “aluminum-silver-silica…combination” as disclosed in the present specification.
	(c) There is an absence of working examples concerning any material other than the aluminum-silver-silica composite material that can meet the claimed requirements.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1, 6-7, and 12.


Claims 19, 24, and 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an aluminum-silver-silica composite having radiative cooling power in excess of an ideal material at an ambient temperature of 300K and a composite material temperature above 310K, does not reasonably provide enablement for a composite material comprising a reflective substrate comprising silver and at least one thermally-emissive layer comprising a plurality of spherical silica microparticles having radiative cooling power in excess of an ideal material at an ambient temperature of 300K and a composite material temperature between 320K and 330K. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Case law holds that Applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use Applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 19, 24, and 29-30 can be used as claimed is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Upon applying this test to claims 19, 24, and 29-30 are, it is believed that undue experimentation would be required because:
The quantity of experimentation necessary is great since claims 19, 24, and 29-30 read on a composite material comprising a reflective substrate comprising silver and at least one thermally-emissive layer comprising silica microparticles having the claimed radiative cooling power requirements, while the specification only discloses an aluminum-silver-silica composite can achieve radiative cooling power in excess of an ideal material at an ambient temperature of 300K and a composite material temperature between 320K and 330K. Specifically, Fig. 3 and paragraph [0022] of the specification describe the radiative cooling power for an aluminum-silica composite and aluminum-silver-silica composite relative to an ideal material at an ambient temperature of 300K. There is no description of a composite material comprising a reflective layer of only silver achieving the claimed cooling power property or how to select such materials or otherwise provide an overall composite having the property.
	(b) There is no direction or guidance presented for how to select materials other than “aluminum-silver-silica” that can meet the claimed requirements, nor is there direction or guidance for how to select the materials or otherwise make even the “aluminum-silver-silica…combination” as disclosed in the present specification.
	(c) There is an absence of working examples concerning any material other than the aluminum-silver-silica composite material that can meet the claimed requirements.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 19, 24, and 29-30.


Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive.

The cancelation of claim 26 renders the previous objection and rejections of the claim moot. Additionally, amendments to claims 12 and 19 overcome the previous rejections under 35 USC 112(d). 

Applicant’s amendments to claim 29 to recite an equilibrium temperature of “between 320 and 330 Kelvin” overcomes the relevant aspect of the previous rejection under 35 USC 112(a) of the claim for lack of written description (paragraph 7 of the Non-Final Rejection mailed 10/6/2020) and overcomes the previous rejection under 35 USC 112(a) of the claim for lack of enablement (paragraphs 10-11 of the Non-Final Rejection). The former rejection has been changed to reflect the subject matter of the present claim language, whereas the latter rejection has been withdrawn because it was based on the previously claimed temperature range.


Applicant argues that the amendments to independent claims 1 and 29 to recite “a reflective substrate comprising silver” overcome the previous rejections under 35 USC 112(a) (p6-8).

The examiner respectfully disagrees. As explained in the current rejections, the original disclosure only describes an aluminum-silver-silica composite that can achieve the claimed radiative cooling power properties relative to an ideal material. Therefore, the examiner maintains the claimed invention fails to comply with the written description requirement as well as the enablement requirement. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787